Case 1:20-cv-02371-AT Document17 Filed 08/07/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
KELCEY DEPTULA, DOC #:
DATE FILED: 8/7/2020
Plaintiff,
-against- 20 Civ. 2371 (AT)
JONATHAN ROSEN, CERAMICA DE ESPANA, ORDER
Defendants.

 

 

ANALISA TORRES, District Judge:

On June 26, 2020, the Court ordered the parties to file a joint status letter and proposed case
management plan by August 4, 2020. ECF No. 15. If Plaintiff was unable to serve Defendants, then
by August 4, 2020, Plaintiff was required to file a letter describing efforts to effect service and the
reasons for their failure. Jd. On August 5, 2020, the Court noted that those submissions were
overdue, and ordered the parties, or Plaintiff alone if necessary, to file them by August 6, 2020. ECF
No. 16. Plaintiff has not filed those overdue submissions. This marks the sixth time that Plaintiff
has failed to file papers as required by orders of the Court. See ECF Nos. 7, 8, 9, 10, 16.

It is ORDERED that by August 10, 2020, at 12:00 p.m., either the parties shall file their joint
letter and proposed case management plan, or Plaintiff shall file the required letter regarding service.

It is further ORDERED that by August 10, 2020, at 12:00 p.m., Plaintiff shall file a separate

letter explaining why the required submissions were not filed in advance of the deadline set by the
Court.

If the required submissions are not filed by August 10, 2020, the Court may exercise its
authority to dismiss this action for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of
Civil Procedure.

SO ORDERED.

Dated: August 7, 2020
New York, New York

OQ-

ANALISA TORRES
United States District Judge

 
